IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

CLAIRE C. WOODWARD, a single
Individual,                                      No. 70949-6-1
                      Appellant,
                                                 DIVISION ONE

                                                 UNPUBLISHED OPINION
AVA A. TAYLOR and "JOHN DOE"
TAYLOR, wife and husband, and
THOMAS G. KIRKNESS and "JANE
DOE" KIRKNESS, husband and wife,

                      Respondents.               FILED: October 6, 2014


       Trickey, J. — Under the Uniform Conflict of Laws-Limitations Act, chapter

4.18 RCW, the statute of limitations of the state where the claim is substantively

based applies.    Here, while the driver, the passengers and the vehicle owner

were from Washington, the automobile accident occurred in Idaho. We conclude

the injured passenger's suit is based in Idaho's interest in its rules of the road

and the conduct on those roads. We affirm the trial court's dismissal of the claim

as barred by Idaho's two-year statute of limitations.

                                      FACTS

       On March 27, 2011, Claire Woodward, Angelina Miller, and Katherine

Kirkness were passengers in a car driven by Ava Taylor.1 Thomas Kirkness

owned the car, which he had loaned to his daughter, Katherine, for the group's

trip from Washington to Las Vegas, Nevada.2 Returning from Las Vegas, the




1 Clerk's Papers (CP) at 2-3.
2 CP at 2-3.
No. 70949-6-1 / 2


group was travelling west on Interstate 84, near Lake Mountain Home in Ada

County, Idaho, when the accident occurred.3

       Snow was visible on the sides of the road and the road was slick with ice.4

Earlier the travelers had witnessed a car in front of them spin out due to the road

conditions.5 Taylor had the cruise control set at 82 m.p.h. on a road in which the

posted speed limit was 75 m.p.h.6

       Taylor encountered a patch of ice, lost control of the car, which rolled over

one and half times, coming to rest on its roof.7 Woodward was tangled in her

seatbelt and had to be extricated by responders.8 Woodward was injured.

       Woodward filed suit alleging Taylor was driving too fast for the conditions

of the road.9 She also sued the owner of the vehicle for loaning a car with a

defective speedometer.10 Woodward filed suit in King County, Washington, more

than two years but less than three years after the roll-over occurred.

       The trial court held Idaho's two-year statute of limitations applied, rather

than Washington's three-year statute of limitations and granted judgment on the

pleadings, dismissing the action against Taylor.11 The action against Thomas

Kirkness for negligently lending a defective car to the group was not dismissed.




3 CP at 2.
4 CP at 3.
5 CP at 3.
6 CP at 3.
7 CP at 3.
8 CP at 3.
9 CP at 4.
10 CP at 5.
11 CP at 88-90.
No. 70949-6-1 / 3


The court entered CR 54(b) findings and this court accepted review of the

matter.12

                                        ANALYSIS


       In 1983, Washington State adopted the Uniform Conflict of Laws-

Limitations Act.13 RCW 4.18.020(1 )(a) provides that if a claim is substantively

based on the law of another state, then the limitation period of that state

applies.14 The statute is in accord with section 6 of the Restatement (Second) of

Conflict of Laws that a court (subject to constitutional restrictions) follows the

statutory directive of its own state on choice of law. This limitation on bringing an

action is not generally subjected to an independent conflicts analysis.15
       Whether a statute of limitations bars a plaintiff's action is typically a

question of law that this court reviews de novo. Elllis v. Barto, 82 Wash. App. 454,

457, 918 P.2d 540 (1996). Under RCW 4.18.020, in cases involving disputes

over which statute of limitations applies, courts must first determine which state's

substantive law forms the basis of the plaintiff's claims. Rice v. Dow Chem. Co.,

124 Wash. 2d 205, 210, 875 P.2d 1213 (1994).



12 CP at 109-116.
13 Seven states have adopted the act: Colorado, CRSA 13-82-101 through 13-82-107;
Minnesota, MSA 541.30 through 541.36; Montana, MCA 27-2-501 through 27-2-507,
Nebraska, NE ST 25-3201 through 25-3207; North Dakota, NDCC 28-01.2-01 through
28-01.2.05, Oregon, ORS 12.410 through 12.480; and Washington, RCW 4.18.010
through 4.28.904.
14 RCW 4.18.020 states as follows:
    (1) Except as provided by RCW 4.18.040, if a claim is substantively based:
        (a) Upon the law of one other state, the limitation period ofthat state applies; or
        (b) Upon the law of more than one state, the limitation period of one of those
        states, chosen by the law of conflict of laws of this state, applies.
    (2) The limitation period of this state applies to all other claims.
15 Christopher R.M. Stanton, Note, Implementing the Uniform Conflict of Laws-
Limitations Act in Washington, 71 WASH. L.REV. 871, 883(1996).
No. 70949-6-1 / 4


         Washington courts determine which law applies in a tort action by

ascertaining which jurisdiction has the most significant relationship to a given

issue.     Johnson v. Spider Staging Corp.. 87 Wash. 2d 577, 580, 555 P.2d 997

(1976).      The court "must evaluate the contacts both quantitatively and

qualitatively, based upon the location of the most significant contacts as they

relate to the particular issue at hand." Martin v. Goodyear Tire & Rubber Co..

114 Wash. App. 823, 830, 61 P.3d 1196 (2003) (citing Johnson. 87 Wash. 2d at 581).

Johnson set forth the contacts to be evaluated for their relative importance as

         (a) the place where the injury occurred,
         (b) the place where the conduct causing the injury occurred,
         (c) the domicile, residence, nationality, place of incorporation and
         place of business of the parties, and
         (d) the place where the relationship, if any, between the parties is
         centered.

Johnson. 87 Wash. 2d at 580-81 (quoting Restatement (Second) of Conflict of

Uws§ 145(2) (1971)).

         At first glance the contacts in the tort claim in this case appear to be

equally divided with the (a) and (b) factors (negligence and injury) both occurring

in Idaho while the other two factors, (c) and (d) (residence and relationship), are

centered in Washington. But as the Johnson court noted, the factors must be

evaluated qualitatively as well as quantitatively. 87 Wash. 2d at 581. As stated in

Comment e of the Restatement (Second) of Conflict of Laws § 145:

          In the case of personal injuries or of injuries to tangible things, the
          place where the injury occurred is a contact that, as to most issues,
          plays an important role in the selection of the state of the applicable
          law . . . when the injury occurred in a single, clearly ascertainable
          state and when the conduct which caused the injury also occurred
          there, that state will usually be the state of the applicable law.
No. 70949-6-1 / 5


       To determine which laws apply, Washington uses the "most significant

relationship" test. Under that test, the applicable law in a personal injury suit is

almost always the law of the place where the injury and the conduct causing the

injury occurred. Restatement (Second) of Conflict of Laws § 145. Here, that

place is Idaho.

       Moreover, the facts here are similar to those found in Ellis, which held that

Idaho's law applied to a two car accident that occurred in Idaho even though both

drivers were Washington residents who were each separately visiting Coeur

d'Alene for one day. In reaching that decision the court noted:

      [l]n personal injury actions, the substantive law of the state where
      the injury occurs applies, unless with respect to the particular issue,
      some other state has a more significant relationship to the
      occurrence and the parties.

Ellis. 82 Wash. App. at 458; see also Bush v. O'Connor. 58 Wash. App. 138, 144, 791
P.2d 915 (1990).

       Basing its decisions on the relevant factors found in the Restatement

(Second) of Conflict of Laws, the Ellis court noted:

       Every state has adopted rules of the road which govern the
       responsibilities and liabilities of those driving within its boundaries
       and most drivers expect to be bound by those rules. When an
       accident occurs, the purpose of these rules and the policies behind
       them are best achieved by applying local law. Although a forum
       state has an interest in protecting its residents generally, as well as
       establishing requirements for licensing, registering and insuring
       motor vehicles and drivers domiciled within the state, such interest
       does not extend so far as to require application of the forum state's
       rules of the road to an accident not occurring within its boundaries.
       Idaho has the most significant relationship to the driving conduct at
       issue and the rights and liabilities of the parties with respect to their
       violation or adherence to the rules of the road.
No. 70949-6-1 / 6
82 Wash. App. at 458-59. Under that rationale, Idaho's interest in applying its rules

of the road outweighs the two contacts in Washington. As our Supreme Court

held, Washington's interest in seeing its residents compensated for injuries is not

overriding where other contacts with Washington are minimal. Rice. 124 Wash. 2d

at 216.


          Woodward relies primarily on Mentrv v. Smith. 18 Wash. App. 668, 571 P.2d
589 (1977), a case decided before Washington adopted the Uniform Conflict of

Laws-Limitations Act in 1983, to support her position that Washington law should

apply. But the litigants in Ellis also cited Mentrv and the court correctly found it

unpersuasive. 82 Wash. App. at 459.

          In Mentry. the driver of a Washington vehicle, the mother of the

passenger, both of whom were Washington residents, attempted to pass another

car driven by an Oregon resident while in Oregon.        The Washington vehicle

struck the center divider, flipping it over, and colliding with the Oregon vehicle.

Mentrv. 18 Wash. App. at 669. The passenger brought suit against her mother for

injuries sustained in the accident. Mentrv. 18 Wash. App. at 670. The trial court

ruled Oregon law applied and that the mother's conduct did not as a matter of

law constitute gross negligence. Mentrv. 18 Wash. App. at 670.

          The issue in Mentrv was the relationship between the parties and whether

Oregon's host-guest statute would apply. If it did, the statute barred the action

unless there was gross negligence. Thus, the question before the court was

which law applied, Oregon's or Washington's. The Court of Appeals reversed

the trial court based on Washington's interest in not having Oregon's host-guest
No. 70949-6-1 / 7


statute bar the claim. Mentrv. 18 Wash. App. at 672-73. Mentry did not involve a

statute of limitations question.

       In Ellis, as here, it is the violation of the "local rules of the road and [the]

liability issues arising from a violation of those rules" that is at issue. 82 Wn.

App. at 460. Woodward pleaded violations of Idaho's rules of the road and as

such is subject to its statute of limitations.

       Affirmed.




                                                  nVi iA q y t^7
WE CONCUR:




                                                                                   CD     " -   _.

                                                                                    -7 t   .
                                                                                   3T»    ''- n' I--'.
                                                                                   —
                                                                                          ~~

                                                                                   CD     r^O

                                                                                   CD     •—. --'